Citation Nr: 1721495	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a kidney disorder to include as a result of herbicide exposure or as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
These matters were previously before the Board, and, in June 2016, the Board denied the Veteran's claim for service connection for tinnitus and remanded his claim for service connection for a kidney disorder.  The Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the issue for entitlement to service connection for tinnitus for further consideration.  Additionally, the RO recertified the issue entitlement to service connection for a kidney disorder.

Of note, the Veteran's representative requested an extension of time before the Board rendered a decision.  However, upon review of the evidence, the Board recognized that a remand was required and the Veteran's representative will therefore have ample time to augment the record prior to a Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Tinnitus

At issue is whether the Veteran is entitled to service connection for tinnitus.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, service connection for tinnitus can be established through the application of statutory presumptions if it manifests to a compensable degree within a year of separation from service, or there is continuity of symptomatology since separation of surface.  38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran has not asserted that his tinnitus began during service.  For example, he testified at a hearing before the Board that the ringing in his ears did not begin until after he separated from service; perhaps even over a decade after separating from service.  See Transcript.  His service treatment records are silent for any complaints tinnitus or ringing of the ears.  At his November 2009 VA examination he stated that the ringing in his ears had manifested gradually since the 1970s without a precipitating event (he separated from service in 1968).

Thus, the statutory presumptions do not provide an adequate basis for granting service connection, and assisting the Veteran necessitates providing the Veteran with a VA examination opining on the nature and etiology of the Veteran's tinnitus.  VA has provided the Veteran with a VA examination, but, the examination was inadequate by the parties to a Joint Motion for Remand (JMR).  Accordingly, this matter must be remanded for another VA examination. 

Kidney

The Veteran is seeking service connection for a kidney disorder.  This issue was previously remanded for further development.  The Board previously remanded the claim for a VA examination, but upon review of the examination report, the Board finds that some clarification is needed.  

Specifically, the examiner opined that the Veteran denied having diabetes, and that the examiner could not determine how the Veteran had been previously diagnosed with diabetes in light of the Veteran's treatment records from 2007 to 2016.  

Nevertheless, the Veteran was diagnosed with diabetes in a VA examination in December 2013 and was granted service connection for diabetes in March 2014, and VA treatment records from August 2016 to April 2017 appear to indicate that the Veteran is being treated for diabetes.  As such, this matter must be remanded for further clarification.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order answer the following question.  Is it at least as likely as not (50 percent or more) that the Veteran's tinnitus either began during or was otherwise caused by his military service, to include as a result of his military noise exposure?  Why or why not?

2.  Obtain a follow-up medical opinion of record.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should answer the following questions:

2a.  Does the Veteran warrant a diagnosis of diabetes mellitus at any point during the course of his appeal?  Why or why not?  
In providing this opinion, the examiner should consider a) the December 2013 VA examination diagnosing the Veteran with diabetes (available in VBMS: Document Type: VA Examination; Receipt Date: 12/24/2013; Subject: DM EXAM), b) the March 2014 rating decision granting the Veteran service connection for diabetes (available in VBMS: Document Type: Rating Decision-Narrative; Receipt Date: 03/21/2014), c) VA treatment records from August 2016 to April 2017 suggesting treatment for diabetes mellitus (available in VBMS: Document Type: CAPRI; Receipt Date: 04/28/2017), and d) the VA examination reports from January 2017 and April 2017.

2b.  Is it at least as likely as not (50 percent or more) that the Veteran's current kidney disorder was caused by his service-connected diabetes?  Why or why not?

2c.  Is it at least as likely as not (50 percent or more) that the Veteran's current kidney disorder was aggravated (permanently increased beyond the natural progression of the disability) by his service-connected diabetes?  Why or why not?

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




